El Juez Asociado Señor Wole,
emitió la opinión del tribunal.
Este caso fué sometido en la corte inferior a base de la prueba contenida en el número 4296 que acabamos de resolver, ante, p. 823. El apelante pretende corregir su propio alegado error al así someter el caso, y sugerir pasión o prejuicio en el juez. No podemos bailar error de derecho en esa sumisión, ni motivo alguno para revocar por ese fundamento.
La acusación fué impugnada por no exponer que el arma se usó, o se destinó, para fines de ofensa o defensa, citándose el caso de El Pueblo v. Rosado, 34 D.P.R. 315. La imputación fué que el acusado portaba una pistola, que es un arma mortífera, y eso era bastante.
No encontramos error en la apreciación de la prueba, y la sentencia debe ser confirmada.
Los Jueces Sres. Presidente del Toro y Asociado Texidor, no intervinieron.